Citation Nr: 0605580	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  99-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from June 1987 to September 
1987, and August 1989 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California. The veteran testified before a 
Decision Review Officer at the RO in December 2003.  

The appeal originally included entitlement to an initial 
evaluation in excess of 10 percent lower back strain.  In 
September 2004, the Board granted a 20 percent evaluation for 
lower back strain and remanded the bilateral plantar 
fasciitis claim to the RO for further development.  As the 
back issue was adjudicated by the Board, it is no longer in 
appellate status before the Board.  


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was necessary to evaluate his service-
connected bilateral plantar fasciitis and there is 
insufficient evidence upon which to render an informed 
decision as to the issue on appeal. 






CONCLUSION OF LAW

The claim of entitlement to an initial evaluation in excess 
of 10 percent for bilateral plantar fasciitis is denied based 
on the veteran's failure to report for a necessary and 
scheduled VA examination.  38 C.F.R. § 3.655(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran applied for service connection in November 1998.  
Service connection for bilateral plantar fasciitis was 
granted in a July 1999 rating decision where the RO assigned 
a noncompensable rating.  In a July 2002 rating decision, the 
RO increased the rating to 10 percent under Diagnostic Code 
5021 by analogy. Diagnostic Code 5021 is for myositis, which 
is rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  In a December 2002 SSOC, the RO 
denied a higher initial rating on the basis that the veteran 
did not meet a higher rating under Diagnostic Code 5276 for 
flatfoot, acquired.

Under Diagnostic Code 5276, a 30 percent rating is warranted 
for bilateral severe flatfoot; objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  The RO indicated in the December 2002 SSOC that 
there was no objective clinical findings showing that he met 
the requirements for a 30 percent rating under Diagnostic 
Code 5276.  However, it does not appear that either the 
January 1999 or July 2002 VA examinations included clinical 
evaluation involving many of these symptoms.  The July 2002 
VA examiner indicated that the veteran's bilateral foot 
disorder was moderate, but did not explain what symptoms the 
veteran experiences during flare-ups or on use. 38 C.F.R. §§ 
4.410, 4.40, 4.45; See Deluca, supra.  

The veteran testified during his December 2003 hearing that 
he had consistent flare-ups involving his feet that required 
two to three days rest at home.  He complained of only being 
able to stand on his feet up to 15-20 minutes before 
experiencing a flare-up and complained of his inability to 
exercise.  The Board finds that January 1999 and July 2002 VA 
examinations are inadequate to address the veteran's 
subjective complaints with the applicable diagnostic codes.  
As such, a determination on whether the veteran is entitled 
to an increased rating cannot be established based on this 
evidence. 

Following the Board remand in September 2004, the veteran was 
scheduled for a VA examination in March 2005 to determine the 
present severity of his plantar fasciitis, but refused to 
report.  In April 2005, the RO notified the veteran that he 
was going to be scheduled for a new examination in Palo Alto 
VA medical facility, as per an earlier telephone conversation 
between the veteran and the RO.  The examination was 
scheduled in May 2005, however, the veteran failed to report 
or provide any reason for failing to report.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member. 38 C.F.R. § 3.655 (2005); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his increased 
rating claim and did not set forth good cause for such 
failure.  He was advised in the April 2005 letter that it was 
important that he report for the examination as scheduled, 
and that failure to report would result in a decision being 
made without the benefit of evidence from the examination.  
In November 2005, the veteran and his representative were 
furnished a supplemental statement of the case containing the 
provisions of 38 C.F.R. § 3.655, and notice that the 
veteran's claim was denied in accordance with those 
provisions.  The April 2005 letter and November 2005 
supplemental statement of the case were mailed to the 
veteran's address of record and were not returned as 
undeliverable. Notwithstanding this, neither the veteran, nor 
his representative has made an attempt to explain to the RO 
why he failed to report for the scheduled VA examination 
relevant to the claim.

In a long line of cases, the Court has stated that, where the 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no medical evidence 
which adequately addresses level of impairment of the 
disability since the previous examination.  See e.g. Allday 
v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. Brown, 
5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The facts in this case are precisely 
on point with the Court's case law in that the veteran has 
claimed over the course of this appeal that his disability is 
more severely disabling than currently rated.  The veteran's 
own contentions require additional medical examination to 
address the level of impairment.

The Board again emphasizes that the veteran failed to appear 
to his scheduled examinations in March 2005 and in May 2005, 
specifically in May 2005 without offering any explanation for 
his failure to cooperate.  In the November 2005 supplemental 
statement of the case, the RO notified the veteran that 
failure to appear to his examination resulted in the denial 
of his appeal, citing to 38 C.F.R. § 3.655.  The Court has 
held that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Under theses circumstances, the Board has no 
alternative but to deny the veteran's claim as a matter of 
law. See 38 C.F.R. § 3.655 (2005).





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral plantar fasciitis is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


